Citation Nr: 0929075	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	James W. Dennehy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In March 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In July 2007, the claim was remanded for the RO to provide 
proper notice.  The claim is again before the Board on 
appellate review.


FINDINGS OF FACT

1.  An August 1999 rating decision denied a claim of 
entitlement to service connection for posttraumatic stress 
disorder.  In absence of a timely appeal, that decision is 
final.

2.  The evidence submitted since the August 1999 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for posttraumatic stress disorder, and does not 
raise a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The August 1999 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for posttraumatic stress 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in March 2001 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned until March 
2006.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes below 
that the claim to reopen must be denied, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The appellant was provided 
this information in August 2007 correspondence, per a remand 
directive.  The claim was readjudicated in a January 2009 
supplemental statement of the case.

Where there is a timing defect in a case, to include where 
the appealed rating action precedes any VCAA notice, VA may 
cure a timing defect through compliance with proper remedial 
measures, such as the issuance of fully compliant VCAA 
notification followed by readjudication of the claim.  
Mayfield v. Nicholson, 444    F. 3d 1317, 1333-34 (Fed. Cir. 
2006).  As the claim was readjudicated after proper notice 
was provided to the Veteran, the timing defect has been 
cured.


VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including private medical records and affording the 
Veteran a hearing.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for posttraumatic stress 
disorder consists of medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for posttraumatic stress disorder because he had 
no competent diagnosis of posttraumatic stress disorder, or 
evidence of a verifiable in-service stressor.  See August 
1999 rating decision.  Therefore, for evidence to be new and 
material, it must show a current diagnosis of posttraumatic 
stress disorder based on a verified in-service stressor.

The Veteran has not submitted such evidence.  In July 1999, 
the Veteran was seen by a VA social worker to determine 
whether he had posttraumatic stress disorder based upon the 
criteria in DSM-IV.  The social worker found that he was 
lacking symptoms in criterion D, and a diagnosis of 
posttraumatic stress disorder could not be given.

At a February 2004 VA examination, the Veteran was diagnosed 
with factitious disorder with combined psychological and 
physiological symptoms.  The psychologist stated that she 
believed that the appellant was feigning symptoms in order to 
secure some sort of gain.  The psychologist additionally 
noted that the Veteran did not meet the criteria for 
posttraumatic stress disorder.

Without a current diagnosis of posttraumatic stress disorder, 
the Veteran's service-connection claim cannot be reopened.

The Board notes that the Veteran has been diagnosed with 
other psychological disorders, to include an anxiety disorder 
and a panic disorder.  The Board adjudicated the issue of 
entitlement to service connection to an acquired psychiatric 
disorder in a July 2007 decision, which included 
consideration of all relevant psychiatric disorders except 
posttraumatic stress disorder.  Therefore, those diagnoses do 
not qualify as new and material evidence to reopen a claim of 
entitlement to service connection for posttraumatic stress 
disorder.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder.  Therefore, the petition to reopen is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


